  Case 19-12896       Doc 11    Filed 05/09/19 Entered 05/09/19 08:42:10           Desc Main
                                  Document     Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                        )   BANKRUPTCY CASE
                                              )
BRAIN SABALVARO,                              )   NO.: 19-12896
                                              )
         Debtor,                              )   CHAPTER 13
                                              )
                                              )   JUDGE: CAROL A. DOYLE
                                              )


             ENTRY OF APPEARANCE AND REQUEST FOR ALL NOTICES

        The undersigned, a duly qualified attorney admitted to practice before this Court, hereby
states his/her appearance on the within captioned matter on behalf of Lakeview Loan Servicing,
LLC., and/or its assigns and requests all notices, pleadings, motions, orders, applications and
other documents filed and/or served in this case be sent to him/her at the following address:



                                     /s/ Dana O'Brien
                                     Dana O'Brien
                                     ARDC # 6256415
                                     McCalla Raymer Leibert Pierce, LLC
                                     1 N. Dearborn Suite 1200
                                     Chicago, IL 60602
                                     (312) 346-9088


Dated: May 09, 2019
